Citation Nr: 0305180	
Decision Date: 03/19/03    Archive Date: 04/03/03

DOCKET NO.  96-37 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
syndrome (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from June 1964 until June 
1967.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a February 1996 rating decision 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in St. Louis, Missouri, which denied the benefit sought 
on appeal.

This matter was previously before the Board in January 1999.  
At that time a remand was ordered to accomplish further 
development.  

REMAND

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the veteran's 
claim.  The Board further finds that additional development 
is necessary to comply with the law and regulations. 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 C.F.R. § 3.159 
(2002).

Regarding the duty to notify, the Board observes that a July 
1996 statement 
of the case apprised the veteran of the provisions of the law 
relating to service connection in general.  Additionally, 
specific law provisions relating to PTSD claims were also 
discussed.  Subsequent supplemental statement of the cases 
did not set forth the law as amended.  A letter dated October 
2000 requested that the veteran submit detailed descriptions 
of specific traumatic events resulting in the claimed PTSD.  

Despite the correspondence noted above, the Board finds that 
the VCAA has not been fully satisfied in this case.  The VCAA 
requires that, on receipt of a claim for benefits, VA notify 
the veteran of the evidence that is necessary to substantiate 
the claim.  VA must also inform the veteran which information 
and evidence, if any, that he is to provide and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  38 C.F.R. § 3.159; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In the present case, while the veteran 
has been alerted to send in descriptions of stressor events, 
the RO has failed to clearly articulate the responsibilities 
of the appellant and the VA regarding development assistance.   
Thus, the veteran must be sent a letter explaining this 
information.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  In addition to the development 
requested below, the RO is requested to 
review the entire file and undertake any 
further development necessary to comply 
with the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).  

2.  The RO should send the veteran a 
letter informing him of the VCAA and 
clearly describing the evidence that he 
must submit to substantiate his claim and 
what evidence, if any, VA will attempt to 
obtain on his behalf.  The RO should also 
apprise the veteran of the revision to 38 
C.F.R. § 3.304(f) made by 64 Fed. Reg. 
32807 - 32808 (June 18, 1999), and by 67 
Fed. Reg. 10330 - 10332 (March 7, 2002).


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	U.R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



